DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

 Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the objection to claims.  Accordingly the objection has been withdrawn.  
Applicant’s arguments, filed 12/04/2020, with respect to the rejection(s) of claims 1, 2, 4-6, 8-11, 15-18, and 20-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall (9061128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (4326274) in view of Reiche (9503830) and Hall (9061128).
With respect to claim 1, Hotta teaches an ultrasonic transducer (Col 3, line 23) comprising: a backing (Col 3, lines 32-33); and a piezoelectric material (Fig 3(A): 1) at least partially embedded in and filling a cavity in the backing (Col 3, lines 30-32; Fig 3(A)).  However, it does not teach a bonding material disposed between the piezoelectric material and the backing; and wherein the backing has an impedance that is substantially similar to the impedance of the piezoelectric material.
Reiche teaches a bonding material between the piezoelectric material and the backing (Col 7, lines 29-31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the bonding material of 
Hall teaches the backing has an impedance that is substantially similar to the impedance of the piezoelectric material (Col 19, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the impedance matching backing of Hall since such a modification would have allowed for most of the backward transmitted wave to be quickly attenuated and become heat such that only a very small portion may bounce back.  
With respect to claim 5, Hotta as modified teaches the invention as discussed above.  However, it does not teach the bonding material comprises a thickness less than 0.05 inches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the bonding material comprises a thickness less than 0.05 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 6, Hotta as modified teaches the invention as discussed above.  However, it does not teach the bonding material is configured to be subjected to a temperature greater than 200 °F (93 °C).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the bonding material is configured to be subjected to a temperature greater than 200 °F (93 °C) since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 8, Hotta teaches at least one-third to all of the height of the piezoelectric material is located in the cavity (Fig 3(A)).
With respect to claim 10, Hotta teaches the backing material is configured to attenuate sound waves propagating between the piezoelectric material and the encapsulating material (Col 3, lines 56-60).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Reiche and Hall, and further in view of Heart (2006/0058708).
With respect to claim 2, Hotta as modified teaches the invention as discussed above.  It further teaches an encapsulating material (Col 3, lines 34-36).  However, it does not teach the encapsulating material molded around the piezoelectric material and the backing wherein the piezoelectric material and the backing are fully encapsulated within the encapsulating material.
Heart teaches the encapsulating material molded around the piezoelectric material and the backing wherein the piezoelectric material and the backing are fully encapsulated within the encapsulating material ([0033], lines 8-9; Fig 1: 23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hotta with the fully encapsulating material of Heart since such a modification would have protected the transducer from the environment.  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Reiche and Hall, and further in view of Maki (2013/0160539)
With respect to claim 4, Hotta as modified teaches the invention as discussed above.  However, it does not teach the bonding material comprises an epoxy.
Maki teaches the bonding material comprises an epoxy ([0014], lines 6-7; [0015], lines 3-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the epoxy of Maki since such a modification would have provided a secure permanent bond.
With respect to claim 9, Hotta as modified teaches the invention as discussed above.  However, it does not teach a downhole tool including the transducer.
Maki teaches including the transducer on a downhole tool ([0033], lines 1-4; Fig 9: 956).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transducer to be incorporated onto the downhole tool taught by Maki since such a modification would have enabled it to be used to survey downhole environments.  

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Hotta and Hall.
With respect to claim 11, Maki teaches a downhole tool locatable in a borehole intersecting a subterranean earth formation (Fig 9: 970), comprising: an ultrasonic transducer ([0033], lines 1-4; Fig 9: 956) comprising: a backing ([0014], lines 6-7); a piezoelectric material ([0014], line 10); and a bonding material between the piezoelectric material and the backing ([0014], lines 6-7).  However, it does not teach the piezoelectric material at least partially embedded in and filling a cavity in the backing; 
Hotta teaches a backing (Col 3, lines 32-33) comprising a cavity in a block of backing (Fig 3(A): 2); and a piezoelectric material (Fig 3(A): 1) at least partially embedded in and filling the cavity (Col 3, lines 30-32; Fig 3(A)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Maki with the embedded piezoelectric material of Hotta since such a modification would have allowed for low damping of useful vibrations and high damping of wall vibrations.  
Hall teaches the backing has an impedance that is substantially similar to the impedance of the piezoelectric material (Col 19, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the impedance matching backing of Hall since such a modification would have allowed for most of the backward transmitted wave to be quickly attenuated and become heat such that only a very small portion may bounce back.  
With respect to claim 15, Maki as modified teaches the invention as discussed above.  However, it does not teach at least one-third to all of the height of the piezoelectric material is located in the cavity.
Hotta teaches at least one-third to all of the height of the piezoelectric material is located in the cavity (Fig 3(A)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Maki with the embedded piezoelectric material of Hotta since such a modification would have allowed for low damping of useful vibrations and high damping of wall vibrations.  
With respect to claim 16, Maki teaches the invention as discussed above.  However, it does not teach the bonding material is configured to be subjected to a temperature greater than 200 °F (93 °C).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the bonding material is configured to be subjected to a temperature greater than 200 °F (93 °C) since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 17, Maki as modified teaches the invention as discussed above.  However, it does not teach the backing material is configured to attenuate sound waves propagating between the piezoelectric material and the encapsulating material.
Hotta teaches the backing material is configured to attenuate sound waves propagating between the piezoelectric material and the encapsulating material (Col 3, lines 56-60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Maki with the sound wave attenuating backing of Hotta since such a modification would have improved the performance of the transducer. 

Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tello (2015/0198030) in view of Hotta, Hall, and Reiche.
With respect to claim 18, Tello teaches producing a signal in response to receiving an ultrasound wave with the piezoelectric material ([0025]), and determining 
Hotta teaches embedding a piezoelectric material at least partially in a cavity of a backing (Col 3, lines 30-32; Fig 3(A)), wherein the backing comprises a single material (Fig 3(A)); and a self-noise of the transducer being reduced by the piezoelectric material being at least partially embedded in the cavity of the backing (Col 3, lines 56-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tello with the sound wave attenuating backing of Hotta since such a modification would have improved the performance of the transducer.
Hall teaches the backing has an impedance that is substantially similar to the impedance of the piezoelectric material (Col 19, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the impedance matching backing of Hall since such a modification would have allowed for most of the backward transmitted wave to be quickly attenuated and become heat such that only a very small portion may bounce back.  
Reiche teaches a bonding material between the piezoelectric material and the backing (Col 7, lines 29-31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the bonding material of 
With respect to claim 20, Tello as modified teaches the invention as discussed above.  However, it does not teach at least one-third to all of the height of the piezoelectric material is located in the cavity.
Hotta teaches at least one-third to all of the height of the piezoelectric material is located in the cavity (Fig 3(A)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tello with the embedded piezoelectric material of Hotta since such a modification would have allowed for low damping of useful vibrations and high damping of wall vibrations.  
With respect to claim 21, Tello teaches determining the parameter comprises determining an acoustic impedance in a borehole intersecting a subterranean earth formation ([0027], lines 10-14; [0036], lines 12-15).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Hall and Reiche and further in view of Engl (20150009782).
Hotta as modified teaches the invention as discussed above.  However, it does not teach the piezoelectric material is only partially embedded in the backing.
Engl teaches the piezoelectric material is only partially embedded in the backing (Fig 3: 4, 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hotta with the partial embedding of Engl since such a modification would have allowed for more flexibility in terms of directionality and beamforming.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of and Hall, and further in view of Auzerais (5676213).
Hotta as modified teaches the invention as discussed above.  However, it does not teach the backing comprises a tungsten rubber material.  
Auzerais teaches the backing comprises a tungsten rubber material (Col 4, lines 45-49, 54-55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hotta with the tungsten rubber backing material of Auzerais since such a modification would have provided desirable attenuation and acoustic impedance properties, which would lead to desired reflection and absorption properties and produce a stronger signal.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Hotta and Hall, and further in view of Auzerais.

Maki as modified teaches the invention as discussed above.  However, it does not teach the backing comprises a tungsten rubber material.  
Auzerais teaches the backing comprises a tungsten rubber material (Col 4, lines 45-49, 54-55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Maki with the tungsten rubber backing material of Auzerais since such a modification would have provided desirable attenuation and acoustic impedance properties, which would lead to desired reflection and absorption properties and produce a stronger signal.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Hotta, Hall, and Reiche, and further in view of Auzerais.
Tello as modified teaches the invention as discussed above.  However, it does not teach the backing comprises a tungsten rubber material.  
Auzerais teaches the backing comprises a tungsten rubber material (Col 4, lines 45-49, 54-55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Tello with the tungsten rubber backing material of Auzerais since such a modification would have provided desirable attenuation and acoustic impedance properties, which would lead to desired reflection and absorption properties and produce a stronger signal.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645